UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6009


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OSCAR BROWN, JR., a/k/a Grip,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:02-cr-00014-BR-1)


Submitted:    April 23, 2009                     Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Brown, Jr., Appellant Pro Se.        Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United           States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Oscar Brown, Jr., appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      See United States v. Brown, No. 7:02-cr-

00014-BR-1    (E.D.N.C.   Dec.   10,   2008).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                       2